Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
3.	Applicant’s election of Group I in the reply filed on 03/31/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Also, non-elected claims are cancelled by the applicant. 
Claim Status
4.	Claims 1-12, 19-30 are pending in the application. Claims 13-18 are cancelled by the applicant.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yumin Zhang on 04/09/21.

19.	(Currently Amended) A method of testing an antenna-in-package (AiP) device, the method comprising: placing the AiP device in an opening of a socket, the socket disposed over a circuit board; moving a plunger along sidewalls of the opening to cause the AiP device to be pressed toward the circuit board such that the AiP device is electrically coupled to the circuit board via input/output connections of the AiP device and of the circuit board, wherein a loadboard is disposed within the socket between the plunger and the AiP device while moving the plunger, wherein the loadboard comprises a coupling structure including a first antenna and a second antenna; receiving, by the first antenna, a radio frequency (RF) signal sent from a transmit (Tx) antenna of the AiP device; relaying, by a coupling network, the RF signal received at the first antenna to the second antenna; and transmitting, by the second antenna, the RF signal relayed by the coupling network to a receive (Rx) antenna of the AiP device.

Allowable Subject Matter
6.	Claims 1-12, 19-30 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
8.	Regarding claim 1, the prior art of record Moallem et al. (US 2020/0194871) teaches A test assembly for testing an antenna-in-package (AiP) device [Figures 1-6, a test assembly for testing an AiP device is shown], the test assembly comprising: a circuit board, the AiP device [Figures 1-6, a circuit board 104 and an AiP device 108, 200/202 is shown]; a plunger (configured to move along sidewalls of the opening of the socket), wherein during the testing of the AiP device, the plunger is configured to cause the AiP device to be pressed towards the circuit board such that the AiP device is operatively coupled to the circuit board via input/output Figures 1-6, a plunger 110 is shown, during the testing of the AiP device 108, the plunger 110 is configured to cause the AiP device to be pressed towards the circuit board 104 such that the AiP device 108 is coupled to the circuit board 104 via I/O connections]; and a loadboard disposed (within the socket) and between the plunger and the AiP device [Figures 1-6, a load board 400 is shown], wherein the loadboard comprises a coupling structure configured to be electromagnetically coupled to a transmit antenna of the AiP device and to a receive antenna of the AiP device, so that testing signals transmitted by the transmit antenna of the AiP device are conveyed to the receive antenna of the AiP device externally relative to the AiP device through the coupling structure [Figures 1-6, the load board 400 comprises a coupling structure to be electromagnetically coupled to a transmit antenna Tx of the AiP device 200/202 and to a receive antenna Rx of the AiP device 200/202, signals transmitted and received is shown in Figures  3-4].
The prior art of record Fang et al. (US 2020/0072886) teaches a socket over a first surface of a circuit board, wherein the socket comprises an opening for receiving the AiP device during testing of the AiP device [Figures 1-3, a socket 11 is shown over a first surface of a circuit board 10, the socket 11 comprises an opening for receiving the AiP device 2].
The prior art of record Liu et al. (US 2019/0310314) teaches a plunger configured to move along sidewalls of the opening of the socket [Figure 1, a plunger 502 moves along sidewalls of opening of the socket 30].
However, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a loadboard disposed within the socket and between the plunger and the AiP device” in combination with other limitations of the claim.
9.	Claims 2-18 are also allowed as they further limit claim 1.

10.	Regarding claim 19, the prior art of record Moallem et al. (US 2020/0194871) teaches A method of testing an antenna-in-package (AiP) device, the method comprising: (placing the AiP device in an opening of a socket), the socket disposed over a circuit board; (moving) a plunger (along sidewalls of the opening to cause the AiP device to be pressed toward the circuit board) such that the AiP device is electrically coupled to the circuit board via input/output connections of the AiP device and of the circuit board, wherein a loadboard is disposed (within the socket) between the plunger and the AiP device while moving the plunger, wherein the loadboard comprises a coupling structure including a first antenna and a second antenna; receiving, by the first antenna, a radio frequency (RF) signal sent from a transmit (Tx) antenna of the AiP device; relaying, by a coupling network, the RF signal received at the first antenna to the second antenna; and transmitting, by the second antenna, the RF signal relayed by the coupling network to a receive (Rx) antenna of the AiP device [Figures 1-6, the method of having a socket, an AiP device, moving a plunger, receiving a RF signal, relaying the RF signal, transmitting the RF signal is shown and taught].
The prior art of record Fang et al. (US 2020/0072886) teaches placing the AiP device in an opening of a socket [Figures 1-3, AiP device 2 is placed in the opening of the socket 11].
The prior art of record Liu et al. (US 2019/0310314) teaches a plunger configured to move along sidewalls of the opening of the socket [Figure 1, a plunger 502 moves along sidewalls of opening of the socket 30].
However, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a loadboard is disposed within the socket between the plunger and the AiP device” in combination with other limitations of the claim.


12.	Regarding claim 25, the prior art of record Moallem et al. (US 2020/0194871) teaches A test assembly for testing an antenna-in-package (AiP) device, the test assembly comprising: (a socket configured to be attached to a circuit board, wherein the socket has an opening); a plunger (configured to move inside the opening of the socket along inner sidewalls of the socket facing the opening); and a loadboard (configured to be disposed in the opening of the socket) between the plunger and the AiP device, wherein during the testing of the AiP device, the AiP device (is positioned inside the opening of the socket between the loadboard and the circuit board), and the plunger is configured to cause the AiP device to be pressed towards the circuit board such that the AiP device is electrically coupled to the circuit board, and wherein the loadboard comprises a coupling structure configured to be electromagnetically coupled to a transmit antenna of the AiP device and to a receive antenna of the AiP device, so that testing signals transmitted by the transmit antenna of the AiP device are conveyed to the receive antenna of the AiP device through the coupling structure [Figures 1-6 shows the test assembly comprising a plunger, a load board, an AiP device and transmission of RF signals].
The prior art of record Fang et al. (US 2020/0072886) teaches a socket configured to be attached to a circuit board, wherein the socket has an opening [Figures 1-3, a socket 11 is shown over a first surface of a circuit board 10, the socket 11 comprises an opening for receiving the AiP device 2].
The prior art of record Liu et al. (US 2019/0310314) teaches a plunger configured to move along sidewalls of the opening of the socket [Figure 1, a plunger 502 moves along sidewalls of opening of the socket 30].

13.	Claims 26-30 are also allowed as they further limit claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NEEL D SHAH/Primary Examiner, Art Unit 2868